Filed               19-CI-01218 03/29/2019
         Case: 5:19-cv-00199-GFVT                  Vincent
                                    Doc #: 1-1 Filed:      Riggs,Page:
                                                      05/06/19    Fayette  NOT
                                                                             13 -ORIGINAL
                                                                        1 Circuit
                                                                          of       Page ID#: DOCUMENT
                                                                                  Clerk      8
                                                                           05/06/2019 03:05:08 PM
                                                                           65730-6

                                     COMMONWEALTH OF KENTUCKY
                                    FAYETTE COUNTY CIRCUIT COURT
                                          CASE NO. __________

        WORLD HERITAGE ANIMAL GENOMIC RESOURCES, INC.                                       PLAINTIFFS
        P.O. BOX 11025
        LEXINGTON, KENTUCKY 40512

        and

        LUCINDA CHRISTIAN
        2625 STEPSTONE ROAD
        MT. STERLING, KENTUCKY 40353

        v.

        LAURA WRIGHT                                                                     DEFENDANTS
        215 HAMPDEN ROAD, APT 1
        ROCHESTER, NEW YORK 14610

        and




                                                                                                              Presiding Judge: HON. PAMELA GOODWINE (622212)
        GEICO INDEMNITY COMPANY
        5260 WESTERN AVENUE
        CHEVY CHASE, MARYLAND 20815

                                        ELECTRONICALLY FILED


                                    COMPLAINT WITH JURY DEMAND


                                                     *****

               Come the Plaintiffs, World Heritage Animal Genomic Resources, Inc. (“WHAGR”) and

        Lucinda Christian, by and through counsel, and for their Complaint and cause of action against

        Defendants Laura Wright and GEICO Indemnity Company (“GEICO”), state as follows:

               1.     Plaintiff WHAGR is, and was at all times relevant herein, a California not for profit
                                                                                                              COM : 000001 of 000005



        corporation registered to do business in Kentucky.

               2.     Plaintiff Lucinda Christian is, and was at all times relevant herein, a resident of

        Kentucky.

                                                                                       Exhibit A

Filed                 19-CI-01218    03/29/2019         1    Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-01218 03/29/2019
         Case: 5:19-cv-00199-GFVT                  Vincent
                                    Doc #: 1-1 Filed:      Riggs,Page:
                                                      05/06/19    Fayette  NOT
                                                                             13 -ORIGINAL
                                                                        2 Circuit
                                                                          of       Page ID#: DOCUMENT
                                                                                  Clerk      9
                                                                           05/06/2019 03:05:08 PM
                                                                           65730-6

                3.      Defendant Laura Wright is, and was at all times relevant herein, a resident of New

        York that caused injury in Kentucky.

                4.      Defendant GEICO is, and was at all times relevant herein, a Maryland company

        doing business in Kentucky.

                5.      Jurisdiction and venue are proper in this general trial court as the motor vehicle

        collision giving rise to this case occurred in Fayette County, Kentucky and the damages are in

        excess of the jurisdictional limits of this Court.

                6.      On March 31, 2017, Defendant Laura Wright drove her vehicle into Plaintiffs’

        vehicle, causing serious physical injury and property loss to Plaintiffs.

                7.      On March 31, 2017, Defendant Laura Wright was insured under a policy of liability

        insurance issued by Defendant GEICO.




                                                                                                             Presiding Judge: HON. PAMELA GOODWINE (622212)
                                            CLAIM 1 - NEGLIGENCE

                8.      Defendant Laura Wright operated her vehicle in such a negligent, reckless, and

        careless manner so as to cause it to collide with Plaintiffs’ vehicle.

                9.      That as a direct and proximate cause of the negligence of Defendant Laura Wright

        in operating her vehicle, Plaintiff WHAGR was caused to suffer significant property loss and loss

        to its business and will be incur losses to its business into the future.

                                   CLAIM 2 - STATUTORY NEGLIGENCE

                10.     Plaintiffs adopt and reiterate each and every aforementioned allegation as if set

        forth fully herein and incorporate the same by reference.

                11.     Defendant Laura Wright’s actions constitute violations of various sections and

        subsections of the Kentucky Revised Statutes including but not limited to KRS §189.290(1) and
                                                                                                             COM : 000002 of 000005




        constitute negligence per se pursuant to KRS § 446.070 and Kentucky case law.




Filed                  19-CI-01218     03/29/2019            2   Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-01218
        Case: 5:19-cv-00199-GFVT03/29/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,
                                                      05/06/19      Fayette
                                                                  Page:      NOT
                                                                              13 - ORIGINAL
                                                                            Circuit
                                                                         3 of       Clerk     DOCUMENT
                                                                                    Page ID#: 10
                                                                             05/06/2019 03:05:08 PM
                                                                             65730-6

                12.     That the injuries suffered by Plaintiff WHAGR are of the type that the

        aforementioned statutes seek to prevent and that such injuries were caused by Defendant Laura

        Wright’s violations of the statutes.

                13.     That as a direct and proximate result of Defendant Laura Wright’s violations of

        Kentucky law, Plaintiff WHAGR was caused to suffer significant property loss and loss to its

        business and will incur losses to its business into the future.

                      CLAIM 3 – VIOLATION OF KENTUCKY’S UNFAIR CLAIMS
                                  SETTLEMENT PRACTICES ACT

                14.     Plaintiffs adopt and reiterate each and every aforementioned allegation as if set

        forth fully herein and incorporate the same by reference.

                15.     Defendant GEICO provided a policy of liability insurance covering damages for

        negligent acts caused by Defendant Laura Wright while driving her vehicle.




                                                                                                             Presiding Judge: HON. PAMELA GOODWINE (622212)
                16.     In addition to the damages suffered by Plaintiff WHAGR, Plaintiff Lucinda

        Christian also suffered significant personal injuries in the motor vehicle collision.

                17.     Plaintiffs made claims with Defendant GEICO for damages that were greater than

        Defendant GEICO’s policy limits.

                18.     Defendant GEICO failed to investigate Plaintiffs’ claims and failed to timely and

        fairly make offers to Plaintiffs.

                19.     Defendant GEICO finally offered the per-person bodily injury limits of Defendant

        Laura Wright’s insurance policy to Plaintiff Lucinda Christian after she obtained counsel and made

        multiple demands, but the offer was significantly delayed without justification.

                20.     Defendant GEICO failed to offer the limits of Laura Wright’s policy of insurance
                                                                                                             COM : 000003 of 000005




        to Plaintiff WHAGR for its damages caused by the March 31, 2017 collision, even though its

        damages greatly exceed Laura Wright’s policy limits.




Filed                  19-CI-01218     03/29/2019         3   Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-01218
        Case: 5:19-cv-00199-GFVT03/29/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,
                                                      05/06/19      Fayette
                                                                  Page:      NOT
                                                                              13 - ORIGINAL
                                                                            Circuit
                                                                         4 of       Clerk     DOCUMENT
                                                                                    Page ID#: 11
                                                                             05/06/2019 03:05:08 PM
                                                                             65730-6

               21.     Defendant GEICO’s failure to timely and fairly adjust Plaintiffs’ claims is a

        violation of Kentucky’s Unfair Claims Settlement Practices Act, KRS 304.12-230, et seq.

               22.     Defendant GEICO’s violation of Kentucky’s Unfair Claims Settlement Practices

        Act has caused damage to Plaintiffs.

                                             CLAIM 4 – BAD FAITH

               23.     Plaintiffs adopt and reiterate each and every aforementioned allegation as if set

        forth fully herein and incorporate the same by reference.

               24.     Defendant GEICO’s failure to timely investigate and pay Plaintiffs’ claims were in

        bad faith and in reckless disregard to Plaintiffs.

               25.     Defendant GEICO’s bad faith has significantly damaged Plaintiffs.

               WHEREFORE, Plaintiffs hereby demand as follows:




                                                                                                            Presiding Judge: HON. PAMELA GOODWINE (622212)
               1. Judgment against the Defendants in such amounts as will fairly and adequately

        compensate the Plaintiffs for their damages as alleged herein;

               2. Punitive damages;

               3. Costs herein expended;

               4. Attorney’s fees;

               5. Prejudgment interest;

               6. Trial by jury;

               7. All further relief to which Plaintiffs may be entitled.


                                                                                                            COM : 000004 of 000005




Filed                  19-CI-01218     03/29/2019            4   Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-01218
        Case: 5:19-cv-00199-GFVT03/29/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,
                                                      05/06/19      Fayette
                                                                  Page:      NOT
                                                                              13 - ORIGINAL
                                                                            Circuit
                                                                         5 of       Clerk     DOCUMENT
                                                                                    Page ID#: 12
                                                                             05/06/2019 03:05:08 PM
                                                                             65730-6

                                                              Respectfully submitted,

                                                              /s/ Louis C. Schneider
                                                              LOUIS C. SCHNEIDER, ESQ.
                                                              THOMAS LAW OFFICES, PLLC
                                                              250 East Fifth Street, Suite 440
                                                              Cincinnati, Ohio 45202
                                                              Phone: (513) 360-6480
                                                              Fax: (502) 495-3943
                                                              lou.schneider@thomaslawoffices.com



                                              JURY DEMAND

              Plaintiff hereby demands a trial by jury.

                                                              Respectfully submitted,

                                                              /s/ Louis C. Schneider
                                                              LOUIS C. SCHNEIDER, ESQ.




                                                                                                         Presiding Judge: HON. PAMELA GOODWINE (622212)
                                                                                                         COM : 000005 of 000005




Filed                19-CI-01218    03/29/2019            5   Vincent Riggs, Fayette Circuit Clerk
            Case: 5:19-cv-00199-GFVT Doc #: 1-1 Filed: 05/06/19 Page: 6 ofNOT
                                                                           13 - ORIGINAL  DOCUMENT
                                                                                Page ID#: 13
 AOC-E-105        Sum Code: CI                                           05/06/2019  03:05:27 PM
 Rev. 9-14                                                         Case #: 19-CI-01218
                                                                         65730-6
                                                                   Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                   County: FAYETTE
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, WORLD HERITAGE ANIMAL GENOMIC RESOURCES, ET AL VS. WRIGHT, L, Defendant


   TO: LAURA WRIGHT
       215 HAMPDEN ROAD, APT 1
       ROCHESTER, NY 14610

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. PAMELA GOODWINE (622212)
                                                         Fayette Circuit Clerk
                                                         Date: 3/29/2019




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000847475
CIRCUIT: 19-CI-01218 Certified Mail
WORLD HERITAGE ANIMAL GENOMIC RESOURCES, ET AL VS. WRIGHT, L

                                                      Page 1 of 1
            Case: 5:19-cv-00199-GFVT Doc #: 1-1 Filed: 05/06/19 Page: 7 ofNOT
                                                                           13 - ORIGINAL  DOCUMENT
                                                                                Page ID#: 14
 AOC-E-105        Sum Code: CI                                           05/06/2019  03:05:41 PM
 Rev. 9-14                                                         Case #: 19-CI-01218
                                                                         65730-6
                                                                   Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                   County: FAYETTE
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, WORLD HERITAGE ANIMAL GENOMIC RESOURCES, ET AL VS. WRIGHT, L, Defendant


   TO: GEICO INDEMNITY COMPANY
       5260 WESTERN AVENUE
       CHEVY CHASE, MD 20815

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. PAMELA GOODWINE (622212)
                                                         Fayette Circuit Clerk
                                                         Date: 3/29/2019




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000847476
CIRCUIT: 19-CI-01218 Long Arm Statute – Secretary of State
WORLD HERITAGE ANIMAL GENOMIC RESOURCES, ET AL VS. WRIGHT, L

                                                      Page 1 of 1
           Case: 5:19-cv-00199-GFVT                                       NOT
                                                                            13 - ORIGINAL  DOCUMENT
           Commonwealth    of KentuckyDoc #: 1-1 Filed: 05/06/19 Page: 8 of05/06/2019
                                                                                 Page ID#: 15
                                                                                      03:05:55 PM
           Vincent Riggs, Fayette Circuit Clerk                           65730-6


 Case #: 19-CI-01218                     Envelope #: 1555490
 Received From: LOUIS SCHNEIDER                         Account Of: LOUIS SCHNEIDER

 Case Title: WORLD HERITAGE ANIMAL GENOMIC              Confirmation Number: 89516035
 RESOURCES, ET AL VS. WRIGHT, L
 Filed On:3/29/2019 6:57:27PM


#      Item Description                                                                   Amount
1      Access To Justice Fee                                                               $20.00
2      Civil Filing Fee                                                                   $150.00
3      Money Collected For Others(Court Tech. Fee)                                         $20.00
4      Library Fee                                                                          $1.00
5      Court Facilities Fee                                                                $25.00
6      Money Collected For Others(Attorney Tax Fee)                                         $5.00
7      Charges For Services(Jury Demand / 12)                                              $70.00
8      Money Collected For Others(Postage)                                                 $12.25
9      Charges For Services(Copy - Photocopy)                                               $0.70
10     Money Collected For Others(Postage)                                                 $12.40
11     Money Collected For Others(Secretary of State)                                      $10.00
12     Charges For Services(Copy - Photocopy)                                               $1.40
13     Charges For Services(Attestation)                                                    $0.50
                                                                                 TOTAL:   $328.25




Generated: 4/1/2019                                                                        Page 1 of 1
Filed               19-CI-01218
        Case: 5:19-cv-00199-GFVT04/26/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,
                                                      05/06/19      Fayette
                                                                  Page:      NOT
                                                                              13 - ORIGINAL
                                                                            Circuit
                                                                         9 of       Clerk     DOCUMENT
                                                                                    Page ID#: 16
                                                                             05/06/2019 03:06:08 PM
                                                                             65730-6

                                    COMMONWEALTH OF KENTUCKY
                                       FAYETTE CIRCUIT COURT
                                         CASE NO. 19-CI-01218


        WORLD HERITAGE ANIMAL
        GENOMIC RESOURCES, INC.
        and
        LUCINDA CHRISTIAN                                                                PLAINTIFFS


                                         ANSWER TO COMPLAINT


        v.                               FILED ELECTRONICALLY


        LAURA WRIGHT
        and
        GEICO INDEMNITY COMPANY                                                        DEFENDANTS

                                                     *****

                Comes the Defendant, GEICO Indemnity Company (hereinafter “GEICO”), by counsel,

        and for its Answer to the Complaint, states as follows:

                1.     GEICO is without sufficient knowledge or information to form a belief as to the

        truth of the allegations contained in Paragraphs 1 and 2 of the Complaint and, therefore, denies

        same.

                2.     GEICO admits the allegations contained in Paragraph 3 of the Complaint.

                3.     In response to the allegations contained in Paragraph 4 of the Complaint, GEICO

        admits that it is a Maryland company. GEICO states that the remaining allegations contained in

        Paragraph 4 of the Complaint lack sufficient specificity to enable GEICO to form a response

        thereto and, therefore, GEICO denies same.
                                                                                                           ANS : 000001 of 000005




Filed                 19-CI-01218     04/26/2019            Vincent Riggs, Fayette Circuit Clerk
Filed                19-CI-01218
        Case: 5:19-cv-00199-GFVT 04/26/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,
                                                      05/06/19      Fayette
                                                                 Page:      NOT13 -ORIGINAL
                                                                        10 Circuit
                                                                            of      Page ID#: DOCUMENT
                                                                                   Clerk      17
                                                                            05/06/2019 03:06:08 PM
                                                                            65730-6

                                                      FACTS

                4.     GEICO is without sufficient knowledge or information to form a belief as to the

        truth of the allegations contained in Paragraphs 4 through 6 of the Complaint and, therefore,

        denies same.

                5.     GEICO admits the allegations contained in Paragraph 7 of the Complaint.

                                          CLAIM 1—NEGLIGENCE

                6.     GEICO is without sufficient knowledge or information to form a belief as to the

        truth of the allegations contained in Paragraphs 8 and 9 of the Complaint and, therefore, denies

        same.

                                  CLAIM 2—STATUTORY NEGLIGENCE

                7.     In response to the allegations contained in Paragraph 10 of the Complaint, GEICO

        adopts and reiterates each of its previous responses as set forth above.

                8.     GEICO is without sufficient knowledge or information to form a belief as to the

        truth of the allegations contained in Paragraphs 11 through 13 of the Complaint and, therefore,

        denies same.

            CLAIM 3—VIOLATION OF KENTUCKY’S UNFAIR CLAIMS SETTLEMENT
                                  PRACTICES ACT

                9.     In response to the allegations contained in Paragraph 14 of the Complaint, GEICO

        adopts and reiterates each of its previous responses as set forth above.

                10.    In response to the allegations contained in Paragraph 15 of the Complaint, GEICO

        states that the policy of insurance speaks for itself and denies any and all allegations that are
                                                                                                            ANS : 000002 of 000005



        inconsistent with the express terms of the policy.

                11.    GEICO states that the allegations contained in Paragraph 16 of the Complaint lack

        GEICO states that the remaining allegations contained in Paragraph 4 of the Complaint lack



Filed                  19-CI-01218    04/26/2019         2   Vincent Riggs, Fayette Circuit Clerk
Filed                19-CI-01218
        Case: 5:19-cv-00199-GFVT 04/26/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,
                                                      05/06/19      Fayette
                                                                 Page:      NOT13 -ORIGINAL
                                                                        11 Circuit
                                                                            of      Page ID#: DOCUMENT
                                                                                   Clerk      18
                                                                            05/06/2019 03:06:08 PM
                                                                            65730-6

        sufficient specificity to enable GEICO to form a response thereto and, therefore, GEICO denies

        same.

                12.    GEICO denies the allegations contained in Paragraphs 17 through 22 of the

        Complaint.

                                            CLAIM 4—BAD FAITH

                13.    In response to the allegations contained in Paragraph 23of the Complaint, GEICO

        adopts and reiterates each of its previous responses as set forth above.

                14.    GEICO denies the allegations contained in Paragraphs 24 and 25 of the

        Complaint.

                15.    In response to Plaintiffs’ demand for judgment and prayer for relief contained in

        the concluding paragraph and subparagraphs of the Complaint, GEICO denies liability for

        Plaintiffs’ demand for judgment or any other sum.

                16.    Any allegation not heretofore addressed is specifically denied.

                                          AFFIRMATIVE DEFENSES

                17.    GEICO affirmatively states and alleges that if Plaintiffs sustained any injuries or

        damages as described in the Complaint, that the same may have been caused or contributed to by

        the carelessness, negligence and unlawful conduct of Plaintiffs, or of others over whom GEICO

        had no control.

                18.    GEICO affirmatively states and alleges that Plaintiffs’ claims are barred, in whole

        or in part, by settlement and release agreements executed by one or more of the Plaintiffs.

                19.    GEICO affirmatively states and alleges that Plaintiffs’ claims may be barred, in
                                                                                                             ANS : 000003 of 000005




        whole or in part, by the terms and conditions of the applicable policy.




Filed                  19-CI-01218    04/26/2019         3   Vincent Riggs, Fayette Circuit Clerk
Filed                19-CI-01218
        Case: 5:19-cv-00199-GFVT 04/26/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,
                                                      05/06/19      Fayette
                                                                 Page:      NOT13 -ORIGINAL
                                                                        12 Circuit
                                                                            of      Page ID#: DOCUMENT
                                                                                   Clerk      19
                                                                            05/06/2019 03:06:08 PM
                                                                            65730-6

               20.    GEICO affirmatively states and alleges that the Complaint fails to allege facts

        sufficient to support a claim for exemplary and/or punitive damages and any claim for said

        damages should therefore be dismissed.

               21.    GEICO affirmatively states and alleges that Plaintiffs’ claim for exemplary and/or

        punitive damages is barred by KRS 411.184 and KRS 411.186.

               22.    GEICO affirmatively states and alleges that Plaintiffs’ claims for punitive

        damages are barred and are in violation of the due process of law clause of the Fifth and

        Fourteenth Amendments to the United States Constitution and the corresponding provisions of

        the Constitution of the Commonwealth of Kentucky.

               WHEREFORE, Defendant, GEICO Indemnity Company, requests judgment as follows:

               1.     Dismissing Plaintiffs’ Complaint with prejudice;

               2.     For GEICO’s costs, expenses and attorneys’ fees herein expended;

               3.     Trial by jury; and

               4.     All other legal and equitable relief to which GEICO may appear entitled.



                                                          BOEHL STOPHER & GRAVES, LLP


                                                          /s/ Charles H. Stopher
                                                          Charles H. Stopher (KBA No. 90981)
                                                          400 West Market Street, Suite 2300
                                                          Louisville, KY 40202
                                                          Phone: (502) 589-5980
                                                          Fax: (502) 561-9400
                                                          cstopher@bsg-law.com
                                                          Counsel for GEICO Indemnity Company
                                                                                                           ANS : 000004 of 000005




Filed                19-CI-01218     04/26/2019       4    Vincent Riggs, Fayette Circuit Clerk
Filed                19-CI-01218
        Case: 5:19-cv-00199-GFVT 04/26/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,
                                                      05/06/19      Fayette
                                                                 Page:      NOT13 -ORIGINAL
                                                                        13 Circuit
                                                                            of      Page ID#: DOCUMENT
                                                                                   Clerk      20
                                                                            05/06/2019 03:06:08 PM
                                                                            65730-6

                                         CERTIFICATE OF SERVICE

               It is hereby certified that a copy of the foregoing was served via the electronic filing

        system on the following this 26th day of April, 2019:

               Louis C. Schneider
               Thomas Law Offices, PLLC
               250 East Fifth Street, Suite 440
               Cincinnati, OH 45202
               P: (513) 360-6480
               F: (502) 495-3943
               Lou.schneider@thomaslawoffices.com
               Counsel for Plaintiffs


                                                            /s/ Charles H. Stopher
                                                            Charles H. Stopher




                                                                                                          ANS : 000005 of 000005




Filed                 19-CI-01218    04/26/2019         5   Vincent Riggs, Fayette Circuit Clerk
